Name: Council Regulation (EEC) No 287/82 of 3 February 1982 establishing the arrangements applicable to imports of products originating in Yugoslavia to take account of the accession of the Hellenic Republic to the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 2 . 82 Official Journal of the European Communities No L 30/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 287/82 of 3 February 1982 establishing the arrangements applicable to imports of products originating in Yugoslavia to take account of the accession of the Hellenic Republic to the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, the Community, without prejudice to the provisions of Council Regulation (EEC) No 3349/81 of 24 November 1981 providing for a reduction in the levy applicable to imports into the Community of certain beef and veal products originating in and coming from Yugoslavia (2), HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commis ­ sion, Whereas an Additional Protocol to the Cooperation Agreement between the European Economic Com ­ munity and the Socialist Federal Republic of Yugoslavia consequent on the accession of the Hellenic Republic to the Community, hereinafter referred to as ' the Protocol ' and 'the Agreement ' res ­ pectively , was initialled on 15 January 1982 ; Whereas , pending the entry into force of the Agree ­ ment, an Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade coopera ­ tion ('), hereinafter called 'the Interim Agreement ', entered into force on 1 July 1980 ; Whereas pending the entry into force of the Protocol and in light of the latter, the Community should establish unilaterally the arrangements applicable to imports of products originating in Yugoslavia con ­ sequent on the accession of the Hellenic Republic to Until the entry into force of the Protocol , the arrangements applicable to imports of products originating in Yugoslavia shall be those resulting from the provisions of the Interim Agreement, as amended in the Annex to this Regulation . From the entry into force of the Cooperation Agree ­ ment, the arrangements shall be those resulting from the provisions of that Agreement, as amended in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . It shall apply from 1 February 1982 and shall expire on the day on which the Protocol comes into force . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 February 1982 . For the Council The President L. TINDEMANS (') OJ No L 130, 27 . 5 . 1980, p . 2 . ( 2 ) OJ No L 339 , 26. 11 . 1981 , p . 1 . No L 30/2 Official Journal of the European Communities 6 . 2 . 82 ANNEX Special conditions for implementing the Interim Agreement and the Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia to take account of the accession of the Hellenic Republic Article 1 align customs duties on those resulting from the application of the Interim Agreement and the Agreement respectively , in accordance with the following timetable . On the date of entry into force of this Regulation, the Hellenic Republic shall apply a duty reducing by 20 % the difference between the basic duty and the duty resulting from the application of the Interim Agreement and the Agreement respectively . This difference shall be further reduced by 20% each time on 1 January 1983 , 1 January 1984 and 1 January 1985 . From 1 January 1986, the Hellenic Republic shall apply in full to the products covered by this Article the customs duties resulting from application of the Interim Agreement and the Agreement respectively . 1 . The monthly volume specified in Article 1 1 (2) (e) of the Interim Agreement and Article 24 (2) (e) of the Agreement shall be increased to 4 200 tonnes . 2 . Should the volume referred to in paragraph 1 not be wholly taken up in any given month, the unused portion may be carried over to the following month only, subject to a maximum of 1 200 tonnes . 3 . However, quantities not exported from 1 Janu ­ ary to 31 May may be carried over to the period 1 June to 30 September, subject to a maximum of 6 000 tonnes . The monthly export volume for the latter period may not exceed 6 300 tonnes . Article 2 Article 4 1 . For the products listed in Annex 2, the basic duty to which the successive reductions provided for in Article 3 are to be applied shall , for each product, be the duty actually applied by the Hellenic Republic in respect of Yugoslavia on 1 July 1980 . 2 . However, in respect of matches falling within heading No 36.06 of the Common Customs Tariff, the basic duty shall be 17-2 % ad valorem . 1 . For the products referred to in Annex 1 , the vol ­ ume of the annual ceilings applied by the Com ­ munity to products originating in Yugoslavia, in accordance with the provisions of Protocol 1 to the Interim Agreement and the Agreement respectively , shall be increased . The volume of the annual ceil ­ ings for 1982 for the products in question is laid down in Annex 1 . 2 . Under the Community ceilings established for the products listed in Annex 2, the Hellenic Republic shall apply customs duties calculated in accordance with Article 3 . 3 . If, during the period of application of the transi ­ tional measures , customs duties applicable to third countries are reintroduced by the Community in re ­ spect of imports of products listed in Annex 2, the Hellenic Republic shall reintroduce the customs duties applicable to third countries in respect of the same products on the date in question . Article 5 1 . For the products listed in Annex 2 , the Hellenic Republic shall progressively abolish charges having equivalent effect to customs duties on products originating in Yugoslavia in accordance with the following timetable :  on the date of entry into force of this Regula ­ tion , each charge shall be reduced to 80 % of the basic rate,  the four other reductions of 20 % each shall be made on : Article 3 For the products originating in Yugoslavia listed in Annex 2, the Hellenic Republic shall progressively  1 January 1983 , 6 . 2 . 82 Official Journal of the European Communities No L 30/3 applied to the duties actually levied by the Hellenic Republic on imports from third countries as pro ­ vided for in Article 64 of the 1979 Act of Accession .  1 January 1984,  1 January 1985 ,  1 January 1986 . Under no circumstances shall Greek imports from Yugoslavia benefit from rates of duty more favour ­ able than those applied to products from the Com ­ munity of Nine . 2 . The basic rate to which the successive reduc ­ tions provided for in paragraph 1 are to be applied shall , for each product, be the rate applied by the Hellenic Republic on 31 December 1980 in respect of the Community of Nine . 3 . Any charge having equivalent effect to a cus ­ toms duty on imports , introduced as from 1 January 1979 in trade between the Hellenic Republic and Yugoslavia , shall be abolished . Article 9 1 . The Hellenic Republic may retain quantitative restrictions until 31 December 1985 on the products listed in Annex 3 , originating in Yugoslavia. Article 6 2 . The restrictions referred to in paragraph 1 shall take the form of quotas . The quotas for 1982 are given in Annex 3 .If the Hellenic Republic suspends or reduces cus ­ toms duties or charges having equivalent effect on products imported from the Community of Nine more quickly than under the established timetable, the Hellenic Republic shall also suspend or reduce, by the same percentage, those duties or charges hav ­ ing equivalent effect on products originating in Yugoslavia . 3 . The minimum rate of progressive increase for these quotas shallT^e 25 % at the beginning of each year for quotas expressed in value and 20 % at the beginning of each year for quotas expressed in terms of volume. Such increases shall be added to each quota and the next increase calculated on the basis of the total thus obtained . Article 7 Where a quota is expressed in terms of both volume and value, the quota relating to volume shall be raised by at least 20 % a year and the quota relating to value by at least 25 % a year, the succeeding quo ­ tas to be calculated each year on the basis of the preceding quota plus the increase . However, with regard to motor coaches and buses and other vehicles falling within subheading ex 87.02 A I of the Common Customs Tariff, the quota shall be raised by 20 % a year. 1 . The variable component which the Hellenic Republic may apply to the products covered by Council Regulation (EEC) No 3033/80 of 1 1 Nov ­ ember 1980 laying down the trade arrangements applicable to certain goods resulting from the pro ­ cessing of agricultural products ('), originating in Yugoslavia, shall be adjusted by the compensa ­ tory amount applied in trade between the Com ­ munity of Nine and Greece . 2 . For the products covered by Regulation (EEC) No 3033/80, which are also listed in Annex 2 to this Regulation, the Hellenic Republic shall abolish , in accordance with the timetable laid down in Article 5 , the difference between :  the fixed component of the duty to be applied by the Hellenic Republic upon accession, and  the duty (other than the variable component) resulting from the provisions of the Agrrement. 4 . Where it is found that imports into Greece of a product listed in Annex 3 have for two consecutive years been less than 90 % of the quota, the Hellenic Republic shall liberalize imports of that product originating in Yugoslavia if the product in question is at that time liberalized in respect of the Community of Nine . Article 8 5 . If the Hellenic Republic liberalizes imports of aproduct listed in Annex 3 coming from the Com ­ munity of Nine or increases a quota beyond the minimum rate applicable to the Community of Nine, the Hellenic Republic shall also liberalize imports of that product originating in Yugoslavia or increase the quota proportionally . For the products listed in Annex II to the Treaty, the preferential rates laid down or calculated shall be (!) OJ No L 323 , 29. 11 . 1980, p . 1 . No L 30/4 Official Journal of the European Communities 6 . 2 . 82 3 . If, in respect of the Community of Nine, the Hellenic Republic reduces the rate of import deposits or cash payments more quickly than under the timetable set out in paragraph 1 , the Hellenic Republic shall make the same reduction with regard to imports of products originating in Yugoslavia. 6 . Regarding licences for imports of products listed in Annex 3 and originating in Yugoslavia, the Hellenic Republic shall apply the same administra ­ tive rules and practices as applied to such imports originating in the Community of Nine with the exception of the quota for fertilizers falling within heading Nos 31.02 and 31.03 and subheadings 31.05 A I , II and IV of the Common Customs Tariff, where the Hellenic Republic may apply the rules and practices relevant to exclusive marketing rights . Article 11 Article 10 1 . The rate of import deposits and cash payments in force in Greece on 31 December 1980 with regard to imports of products originating in Yugoslavia shall be progressively eliminated in accordance with the following timetable :  from the entry into force of this Regulation : 50 %, 1 . The Hellenic Republic may apply ceilings under 31 December 1985 in respect of the products listed in Annex 4, originating in Yugoslavia . The ceilings laid down for 1982 are also shown in Annex 4. 2 . From 1 January 1983 , the ceilings shall be increased annually by at least 5 % . 3 . If for two consecutive years imports of a prod ­ uct which is subject to a ceiling have been less than 90 % of the amount laid down, the Hellenic Republic shall suspend application of this ceiling . 4. When a ceiling laid down for imports of a prod ­ uct has been reached, the Hellenic Republic may reimpose the duty on imports of the product in question until the end of the calendar year. The duty to be reimposed shall be that of the Greek customs tariff aligned on the Common Customs Tariff. 5 . The ceilings shall be abolished on 1 January 1986 .  1 January 1983:25 %, 1 January 1984 : 25 % . 2 . For the products listed in Annex II to the Treaty, charges having equivalent effect to customs duties and measures having equivalent effect to quantitative restrictions (import deposits , cash pay ­ ments , validation of invoices , etc.) shall be abol ­ ished by the Hellenic Republic as from 1 January 1981 in respect of products originating in Yugo ­ slavia in accordance with Article 65 of the 1979 Act of Accession . 6 . 2 . 82 Official Journal of the European Communities No L 30/5 ANNEX 1 LIST REFERRED TO IN ARTICLE 2 OF THE ANNEX List relating to Annex I to Protocol 1 to the Interim Agreement and to the Agreement CCT heading No Description Ceiling 1982 ( tonnes) 31.02 0 ) Mineral or chemical fertilizers , nitrogenous : B. Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product 2 200 19 300C. Other 31.05 0 ) Other fertilizers ; goods ^of the present Chapter in tablets, loz ­ enges and similar forms or in packings of a gross weight not exceeding 10 kg 32 000 39.03 Regenerated cellulose ; cellulose nitrate, cellulose acetate and other cellulose esters , cellulose ethers and other chemical deriva ­ tives of cellulose, plasticized or not (for example, collodions, cel ­ luloid); vulcanized fibre : B. Other : I. Regenerated cellulose II . Cellulose nitrates 1 085 589 40.11 Rubber tyres , tyre cases , interchangeable tyre treads , inner tubes and tyre flaps, for wheels of all kinds : B. Other : II . Other : Of the kind used on bicycles , cycles with auxiliary motor, motor-cycles or motor-scooters ; tyre flaps (separately consigned); tyre cases with sewn-in inner tubes , for racing bicycles 2 103 2 952Other 42.03 Articles of apparel and clothing accessories, of leather or of com ­ position leather : A. Articles of apparel B. Gloves, including mittens and mitts : II . Special , for sports III . Other C. Other clothing accessories 264 44. 8 Reconstituted wood, being wood shavings , wood chips, sawdust, wood flour or other ligneous waste agglomerated with natdral or artificial resins or other organic binding substances, in sheets , blocks or the like 23 125 64.01 Footwear with outer soles and uppers of rubber or artificial plas ­ tic material 359 ( ! ) Yugoslavia may not export to Italy quantities exceeding those bound under GATT. No L 30/6 Official Journal of the European Communities 6 . 2 . 82 CCT heading No Description Ceiling 1982 (tonnes) 64.02 Footwear with outer soles of leather or composition leather foot ­ wear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material : A. Footwear with uppers of leather 70.05 Unworked drawn or blown glass (including flashed glass), in rec ­ tangles 70.14 Illuminating glassware, signalling glassware and optical ele ­ ments of glass, not optically worked or of optical glass : A. Articles for electrical lighting fittings : II . Other (for example, diffusers, ceiling lights , bowls , cups, lamp-shades, globes, tulip-shaped pieces) 73.18 Tubes and pipes and blanks therefor, or iron (other than of cast iron) or steel , excluding high-pressure hydro-electrical conduits 74.04 Wrought plates, sheets and strip, of copper 74.07 Tubes and pipes and blanks therefor, of copper ; hollow bars of copper 76.02 Wrought bars, rods, angles, shapes and sections, of aluminium wire 76.03 Wrought plates, sheets and strip, of aluminium 79.03 Wrought plates, sheets and strip, of zinc, zinc foil ; zinc powders and flakes 85.01 Electrical goods of the following descriptions : generators , motors, converters (rotary or static), transformers, rectifiers and rectifying apparatus, inductors : 422 4 205 1 585 8 402 635 1 757 1 055 2312 2 000 3 187 1 271 1 705 286 597 1 615 B. Other machines and apparatus : I. Generators, motors (whether or not equipped with speed reducing, changing or step-up gear) and rotary convert ­ ers C. Parts 85.23 Insulated (including enamelled or anodised) electric wire, cable, bars, strip and the like (including co-axial cable), whether or not fitted with connectors : B. Other 85.25 Insulators of any material 87.10 Cycles (including delivery tricycles), not motorized 87.14 Other vehicles (including trailers), not mechanically propelled, and parts thereof : B. Trailers and semi-trailers : II . Other 6 . 2 . 82 Official Journal of the European Communities No L 30/7 CCT heading No Description Ceiling 1982 (tonnes) 94.01 Chairs and other seats (other than those falling within heading No 94.02), whether or not convertible into beds, and parts thereof : B. Other ex II . Other : Excluding seats specially designed for motor vehicles 5 254 4 62394.03 Other furniture and parts thereof List relating to Annex IIA to Protocol 1 to the Interim Agreement and to the Agreement CCT heading No ­ Un t Ceilings1982Category Description 55.05 Cotton yarn , not put up for retail sale Tonnes 3 832 55.09 Other woven fabrics of cotton Tonnes 4 655 (&gt;) 1 2 3 56.07 A Tonnes 376Woven fabrics of synthetic textile Fibres (discontinuous or waste) 60.04 1 192-74 1 000 piecesB Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies ' garments , of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers, of regenerated textile fibres, other than babies' garments I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 5 60.05 1 000 pieces 293-5Jerseys , pullovers, slip-overs, waistcoats, twinsets , cardi ­ gans, bed-jackets and jumpers , knitted or crocheted , not elastic or rubberized, of wool , of cotton or of man-made fibres A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) 22 bbb) ccc) ddd) eee) (') Of which other than unbleached or bleached, maximum 1 5 % . No L 30/8 Official Journal of the European Communities 6. 2 . 82 Category CCT heading No Description 61.01 B V Men's and boys' woven breeches, shorts and trousers (including slacks); women 's , girls ' and infants ' woven trousers and slacks, of wool , of cotton or of man-made textile fibres d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 60.05 A II b) Blouses and shirt-blouses, knitted, crocheted (not elastic or rubberized) or woven , for women, girls and infants, of wool , of cotton or of man-made textile fibres 6 7 8 9 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) Unit Ceilings1982 1 000 pieces 172-335 1 000 pieces 99-44 1 000 pieces 626-88 Tonnes 213 1 000 pairs 1 342-52 1 000 pieces 145-410 61.03 A Men's and boys' shirts , woven , of wool, of cotton or of man-made fibres Woven cotton terry fabrics55.08 62.02 Toilet and kitchen linen of woven cotton terry fabrics B III a) 1 2 60.03 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubber ­ ized, other than women's stockings of synthetic textile fibres A B I II b) C D 15 B 61.02 Women's, girls ' and infants ' woven overcoats, raincoats and other coats, cloaks and capes, jackets and blazers, other than garments of category 15 A (of impregnated, coated, covered or laminated woven fabric), of wool , of cotton or of man-made fibres B II e) 1 aa) bb) cc) 2 aa) bb) cc) 6 . 2 . 82 No L 30/9Official Journal of the European Communities Description Men 's and boys ' woven suits (including co-ordinate suits consisting of two or three pieces, which are ordered , packed, consigned and normally sold together) of wool , of cotton or of man-made textile fibres excluding ski-suits Men's and boys ' woven under garments other than shirts , of wool , of cotton or of man-made textile fibres Men's and boys ' pyjamas , knitted or crocheted, of cotton or of synthetic textile fibres Women's , girls ' and infants ' (other than babies ') knitted or crocheted pyjamas and nightdresses, of cotton or syn ­ thetic textile fibres Category CCT heading No 16 61.01 B V c) 1 2 3 18 61.03 B C 24 60.04 B IV b) 1 bb) d) 1 bb) 25 60.04 B IV b) 2 aa) bb) d) 2 aa) bb) 48 53.07 53.08 B 52 55.06 67 60.05 A II b) 5 B 60.06 B II B III 73 60.05 A II b) 3 Unit Ceilings1982 1 000 pieces 147-003 Tonnes 54 1 000 pieces 191 1 000 pieces 217-27 Tonnes 222 Tonnes 71 Tonnes 169 1 000 pieces 259-04 Yarn of combed sheep's or lambs ' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale Cotton yarn , put up for retail sale Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rubberized Articles (other than bathing costumes) of knitted or cro ­ cheted fabric, elastic or rubberized, of wool, of cotton or of man-made textile fibres Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool , of cotton or of man-made textile fibres No L 30/ 10 Official Journal of the European Communities 6 . 2 . 82 List relating to Annex II B to Protocol 1 to the Interim Agreement and to the Agreement Category CCT heading No Description Unit Ceilings1982 22 56.05 A Yarn of discontinuous or waste synthetic fibres, not put up for retail sale Tonnes 278 23 56.05 B Yarn of discontinuous or waste regenerated fibres, not put up for retail sale Tonnes 163 33 51.04 A III a) 62.03 B II b) 1 Woven fabrics of strip or the like of polyethylene or poly ­ propylene, less than 3 m wide Woven sacks of such strip or the like Tonnes 198 37 56.07 B Woven fabrics of regenerated textile fibres (discontinuous or waste) Tonnes 635 59.04 Twine, cordage, ropes and cables, plaited or not Tonnes 1 844 List relating to Annex III to Protocol 1 to the Interim Agreement and to the Agreement CCT heading No Ceilings 1982Description 27.10 Petroleum oils and oils obtained from bituminous minerals , other than crude ; preparations not elsewhere specified or included, containing not less than 70 % by weight of petroleum oils or of oils obtained from bituminous minerals , these oils being the basic constituents of the preparations : A. Light oils : III . For other purposes B. Medium oils : III . For other purposes C. Heavy oils : I. Gasoils : c) For other purposes II . Fuel oils : c) For other purposes 6 . 2 . 82 Official Journal of the European Communities No L 30/ 11 CCT heading No Description Ceilings1982 C. III . Lubricating oils ; other oils :27.10 (cont 'd) c) To be mixed in accordance with the terms of Addi ­ tional Note 7 to Chapter 27 (a) d) For other purposes 27.11 Petroleum gases and other gaseous hydrocarbons : A. Propane of a purity not less than 99 % : 450 250 tonnesI. For use as a power or heating fuel B. Other : I. Commercial propane and commercial butane : 27 . 2 c) For other purposes Petroleum jelly : A. Crude : III . For other purposes B. Other 27.13 Paraffin wax, micro-crystalline wax, slack wax, ozokerite, lignite wax, peat wax and other mineral waxes, whether or not coloured : B. Other : I. Crude : c) For other purposes II . Other 27 . 4 Petroleum bitumen, petroleum coke and other residues of petro ­ leum oils or of oils obtained from bituminous minerals : C. Other : II . Other (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 30/ 12 Official Journal of the European Communities 6 . 2 . 82 List relating to Annex IV to Protocol 1 to the Interim Agreement and to the Agreement CCT heading No Description Ceilings 1982 (tonnes) 73.02 Ferro-alloys : C. Ferro-silicon 4 540 D. Ferro-silico-manganese 700 F. Ferro-chromium and ferro-silico-chromium : I. Ferro-chromium : 1 074 Of which , ferro-chromium containing, by weight, not more than 0 ¢ 1 0 % of carbon and more than 30 % but not more than 90 % of chromium (low-carbon ferro ­ chromium) 537 76.01 Unwrought aluminium ; aluminium waste and scrap : A. Unwrought 1 867 78.01 Unwrought lead (including argentiferious lead); lead waste and scrap : A. Unwrought : II . Other 1 113 79.01 Unwrought zinc ; zinc waste and scrap : A. Unwrought 1 417 6 . 2 . 82 Official Journal of the European Communities No L 30/ 13 ANNEX 2 LIST REFERRED TO IN ARTICLE 3 OF THE ANNEX Brussels Nomenclature heading No (CCCN) Description Chapter 13 ex 13.02 Incense ex 13.03 Pectates Chapter 14 ex 14.05 Valonia, gall nuts Chapter 1 5 ex 15.06 Other animal oil and fats (including fats from bones and waste), excluding neat's foot oil 15.10 Fatty acids, acid oils from refining, fatty alcohols ex 15.16 Vegetable waxes , whether or not coloured, raw ex 15.17 Degras Chapter 17 17.04 Sugar confectionery , not containing cocoa Chapter 18 18.06 Chocolate and other food preparations containing cocoa Chapter 19 19.05 Prepared foods obtained by swelling or roasting of cereals or cereal products (puffed rice, corn flakes and similar products) Chapter 21 ex 21.04 Mango chutney : liquid ex 21.06 Active natural yeasts Chapter 22 22.01 Waters, including spa waters and aerated waters, ice and snow ex 22.09 Plum spirit under the name of 'Sljivovica' in containers holding two litres or less No L 30/ 14 Official Journal of the European Communities 6. 2 . 82 Brussels Nomenclature heading No (CCCN) Description Chapter 25 25.20 Gypsum ; anhydrite ; calcined gypsum, and plasters with a basis of calcium sul ­ phate, whether or not coloured, but not including plasters specially prepared for use in dentistry 25.22 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide 25.23 Portland cement, ciment fondu, slag cement, supersulphate cement and similar hydraulic cements , whether or not coloured or in the form of clinker ex 25.30 Crude natural boric acid containing not more than 85 % of H3B03 calculated on the dry weight ex 25.32 Earth colours, whether or not calcined or mixed together ; santorin , pozzolana, trass and similar earths, used in making hydraulic cements, whether or not powdered Chapter 27 27.05 bis Coal gas, water gas, producer gas and similar gases 27.06 Tar distilled from coal, from lignite or from peat, and other mineral tars, includ ­ ing partially distilled tars and blends of pitch with creosote oils or with other coal tar distillation products 27.08 Pitch and pitch coke, obtained from coal tar or from other mineral tars ex 27.10 Mineral oils and greases for lubricating purposes ex 27.11 Petroleum gases and other gaseous hydrocarbons, excluding propane of a pur ­ ity not less than 99 % for use other than as a power or heating fuel 27.12 Petroleum jelly 27.13 Paraffin wax, micro-crystalline wax, slack wax, ozokerite, lignite wax, peat wax and other mineral waxes, whether or not coloured 27.14 Petroleum bitumen, petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals 27.15 Bitumen and asphalt, natural ; bituminous shale, asphaltic rock and tar sands 27.16 Bituminous mixtures based on natural asphalt, on natural bitumen, on petro ­ leum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs) Chapter 28 ex 28.01 Chlorine ex 28.04 Hydrogen, oxygen (including ozone) and nitrogen ex 28.06 Hydrochloric acid 28.08 Sulphuric acid ; oleum 28.09 Nitric acid ; sulphonitric acids 28.10 Phosphorus pentoxide and phosphoric acids (meta-, ortho- and pyro-) 6. 2 . 82 Official Journal of the European Communities No L 30/ 15 Brussels Nomenclature heading No (CCCN) Description 28.12 Boric oxide and boric acid 28.13 Other inorganic acids and oxygen compounds of non-metals (excluding water) 28.15 Sulphides or non-metals ; phosphorus trisulphide 28.16 Ammonia, anhydrous or in aqueous solution 28.17 Sodium hydroxide (caustic soda); potassium hydroxide (caustic potash); perox ­ ides of sodium or potassium ex 28.19 Zinc oxide ex 28.20 Artificial corundum 28.22 Manganese oxides ex 28.23 Iron oxides, including earth colours containing 70 % or more by weight of com ­ bined iron evaluated as Fe203 ex 28.27 Red lead and litharge 28.29 Fluorides ; fluorosilicates, fluoroborates and other complex fluorine salts ex 28.30 Magnesium chloride, calcium chloride ex 28.31 Hypochlorites ; commercial calcium hypochlorite ; chlorites 28.35 Sulphides ; polysulphides 28.36 Dithionites, including those stabilized with organic substances ; sulphoxylates 28.37 Sulphites and thiosulphates ex 28.38 Sodium, barium, iron, zinc, magnesium and aluminium sulphates ; alums ex 28.40 Phosphites, hypophosphites and phosphates, excluding bibasic lead phosphate ex 28.42 Carbonates, including commercial ammonium carbonate containing ammon ­ ium carbamate, excluding lead hydrocarbonate (white lead) ex 28.44 Mercury fulminate ( ex 28.45 Sodium silicate and potassium silicate, including commercial grades ex 28.46 Refined borax ex 28.48 Arsenites and arsenates 28.54 Hydrogen peroxide (including solid hydrogen peroxide) ex 28.56 Silicon , boron and calcium carbides ex 28.58 Distilled and conductivity water and water of similar purity Chapter 29 ex 29.01 Hydrocarbons for use as power or heating fuels ; naphthalene and anthracene No L 30/ 16 Official Journal of the European Communities 6 . 2 . 82 Brussels Nomenclature heading No (CCCN) Description Amyl alcohols Phenols and phenol-alcohols Amycethyl ether (diamyl ether), diethyl ether, anethole Palmitic, stearic and oleic acids and their water soluble salts ; anhydrides Tartaric, citric and gallic acids ; calcium tartrate ex 29.04 29.06 ex 29.08 ex 29.14 ex 29.16 ex 29.21 ex 29.42 29.43 Nitroglycerine Nicotine sulphate Sugars, chemically pure, other than sucrose , glucose and lactose ; sugar ethers and sugar esters , and their salts , other than products of heading Nos 29.39, 29.41 and 29.42 Chapter 30 ex 30.02 Antisera ex 30.03 Medicaments (including veterinary medicaments), excluding the following products :  Anti-asthmatic cigarettes  Quinine, cinchonine, guinidine and their salts , whether or not in the form of proprietary products  Morphine, cocaine and other narcotics, whether or not in the form of pro ­ prietary products  Antibiotics and preparations based on antibiotics  Vitamins and preparations based on vitamins  Sulphonamides, hormones and preparations based on hormones Wadding, gauze, bandages and similar articles (for example, dressings, adhe ­ sive plasters, poultices), impregnated or coated with pharmaceutical substances or put up in retail packings for medical or surgical purposes, other than goods specified in Note 3 to this Chapter 30.04 Chapter 3 1 ex 3 1 .03 Mineral or chemical fertilizers, phosphatic, excluding :  Basic slag  Disintegrated (calcined) calcium phosphates (thermo phosphates and fused phosphates) and calcined natural aluminium calcium phosphates  Calcium hydrogen phosphate containing not less than 0 ¢ 2 % of fluorine Other fertilizers ; goods of the present Chapter in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg 31.05 Chapter 32 ex 32.01 Tanning extracts of vegetable origin ; tannins (tannic acids), including water ­ extracted gall-nut tannin 6. 2 . 82 Official Journal of the European Communities No L 30/ 17 Brussels Nomenclature heading No (CCCN) Description Colouring matter of vegetable origin (including dyewood extract and other vegetable dyeing extracts, but excluding indigo, henna and chlorophyll) or of animal origin, excluding cochineal extract and kermes Synthetic organic dyestuffs (including pigment dyestuffs and excluding artifi ­ cial indigo); synthetic organic products of a kind used as luminophores ; prod ­ ucts of the kind known as optical bleaching agents, substantive to the fibre ex 32.04 ex 32.05 32.06 ex 32.07 Colour lakes Other colouring matter, excluding : 32.08 (a) inorganic pigments or pigments of mineral origin , whether or not contain ­ ing other substances facilitating dyeing, based on cadmium salts , (b) chrome colours and Prussian blue ; inorganic products of a kind used as luminophores Prepared pigments, prepared opacifiers and prepared colours, vitrifiable enamels and glazes , liquid lustres and similar products, of the kind used in the ceramic, enamelling and glass industries ; engobes (slips); glass frit and other glass , in the form of powder, granules or flakes Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil , white spirit, spirits of turpentine, or other media of a kind used in the manufac ­ ture of paints or enamels ; stamping foils ; dyes or other colouring matter in forms of packings of a kind sold by retail ; solutions as defined by Note 4 to this Chapter 32.09 Prepared driers32.11 32.12 32.13 Glaziers ' putty ; grafting putty ; painters ' fillings ; non-refractory surfacing pre ­ parations ; stopping, sealing and similar mastics, including resin mastics and cements Writing ink, printing ink and other inks Chapter 33 ex 33.01 Essential oils (terpeneless or not); concretes and absolutes, excluding essences of roses, rosemary, eucalyptus, sandalwood and cedar ; resinoids ; concentrates of essential oils in fats , in fixed oils , or in waxes or the like, obtained by cold absorption or by maceration Eau de Cologne and other toilet waters ; cosmetics and products for the care of the skin, hair and nails ; toothpowders and toothpastes, products for oral hygiene ; room deodorizers, prepared, whether or not perfumed ex 33.06 Chapter 34 Soap, organic surface-active agents, washing preparations, lubricating prepara ­ tions , artificial waxes, prepared waxes, polishing and scouring preparations, candles and similar articles, modelling pastes and 'dental waxes' Chapter 35 ex 35.01 Casern glues No L 30/ 18 Official Journal of the European Communities 6 . 2 . 82 Brussels Nomenclature heading No (CCCN) Description ex 35.02 Albumins, albuminates and other albumin derivates excluding ovalbumins and lactalbumins 35.03 Gelatin (including gelatin in rectangles, whether or not coloured or surface ­ worked) and gelatin derivatives ; glues derived from bones, hides, nerves, ten ­ dons or from similar products, and fish glues ; isinglass 35.04 Peptones and other protein substances (excluding enzymes of heading No 35.07) and their derivatives ; hide powder, whether or not chromed 35.06 Prepared glues not elsewhere specified or included ; products suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg 35.07 Enzymes ; prepared enzymes not elsewhere specified or included Chapter 36 Explosives ; pyrotechnic products ; matches ; pyrophoric alloys ; certain combus ­ tible preparations Chapter 37 37.03 Sensitized paper ; paperboard and cloth, unexposed or exposed but not developed Chapter 38 38.03 Activated carbon ; activated natural mineral products ; animal black, including spent animal black 38.09 Wood tar ; wood tar oils (other than the composite solvents and thinners falling within heading No 38.18); wood creosote ; wood naphtha ; acetone oil ; vegeta ­ ble pitch of all kinds ; brewers' pitch and similar compounds based on rosin or on vegetable pitch ; foundry core binders based on natural resinous products ex 38.1 1 Disinfectants, insecticides, rat poisons, pesticides and similar products, put up in the form of articles such as sulphur-treated bands, wicks and candles, fly ­ papers, sticks coated with hexachlorodyclohexane (BHC) and the like ; prepara ­ tions consisting of an active product (such as DDT) mixed with other materials and put up in aerosol containers ready for use Composite solvents and thinners for varnishes and similar products38.18 ex 38.19 Preparations known as 'liquids for hydraulic transmission ' (in particular for hydraulic brakes) containing less than 70 % by weight of petroleum oils or of oils obtained from bituminous minerals Chapter 39 ex 39.02 Polyvinyl chloride 6.2.82 Official Journal of the European Communities No L 30/ 19 Brussels Nomenclature heading No (CCCN) Description Polystyrene in all its forms ; other plastic materials, cellulose ethers and esters , artificial resins, excluding : (a) those in the form of granules, flakes, powders, waste and scrap to be used as raw materials for the manufacture of the products mentioned in this Chapter (b) ion exchangers ex 39.01 ex 39.02 ex 39.03 ex 39.04 ex 39.05 ex 39.06 ex 39.07 Articles of materials of the kinds described in heading Nos 39.01 to 39.06, excluding fans and hand screens, non-mechanical , frames and handles therefor and parts of such frames and handles, and spools, reels and similar supports for photographic and cinematographic film or for tapes, films and the like falling within heading No 92.12 Chapter 40 Rubber, synthetic rubber, factice, and articles thereof, excluding heading Nos 40.01 , 40.02, 40.03 and 40.04, latex (ex 40.06), solutions and dispersions (ex 40.06), protective clothing for surgeons and radiologists and divers' suits (ex 40.13), and bulk forms or blocks, scrap, waste and powder of hardened rubber (ebonite and vulcanite) (ex 40.15) Raw hides and skins (other than furskins) and leather, excluding parchment ­ dressed leather and articles falling within heading Nos 41.01 and 41.09 Articles of leather ; saddlery and harness ; travel goods , handbags and similar containers ; articles of animal gut (other than silk worm gut) Chapter 41 Chapter 42 Chapter 43 Chapter 44 Furskins and artificial fur ; manufactures thereof Wood and articles of wood ; wood charcoal, excluding heading No 44.07, arti ­ cles of fibre building board (ex 44.21 , ex 44.23 , ex 44.27 , ex 44.28), spools, reels and similar supports for photographic and cinematographic film or for tapes, films and the like falling within heading No 92.12 (ex 44.26) and wood paving blocks (ex 44.28) Chapter 45 Articles of natural cork45.03 45.04 Agglomerated cork (being cork agglomerated with or without a binding sub ­ stance) and articles of agglomerated cork Chapter 46 Manufacture of straw, of esparto and of other plaiting materials ; basketware and wickerwork, excluding plaits and similar products of plaiting materials, for all uses, whether or not assembled into strips (ex 46.02) Chapter 48 ex 48.0 Paper and paperboard (including cellulose wadding), in rolls or sheets exclud ­ ing the following products :  Ordinary newsprint made from chemical and mechanical pulp, weighing not more than 60 g/m2 No L 30/20 Official Journal of the European Communities 6. 2 . 82 Brussels Nomenclature heading No (CCCN) Description ex 48.01 (cont 'd)  Magazine paper  Cigarette paper  Tissue paper  Filter paper  Cellulose wadding  Hand-made paper and paperboard Parchment of greaseproof paper and paperboard, and imitations thereof, and glazed transparent paper, in rolls or sheets Composite paper or paperboard (made by sticking flat layers together with an adhesive), not surface-coated or impregnated, whether or not internally rein ­ forced, in rolls or sheets Paper and paperboard, corrugated (with or without flat surface sheets) embossed in rolls or sheets Paper and paperboard, impregnated, coated, surface-coloured, surface-decor ­ ated or printed (not constituting printed matter within Chapter 49) in rolls or sheets , excluding squared paper, gold paper or silver paper and imitations thereof, transfer paper, indicator paper and unsensitized photographic paper Carbon paper 48.03 48.04 ex 48.05 ex 48.07 ex 48.13 48.14 ex 48.15 48.16 48.18 48.19 ex 48.21 Writing blocks, envelopes, letter cards , plain postcards, correspondence cards ; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing only an assortment of paper stationery Other paper or paperboard , cut to size or shape, excluding cigarette paper, tapes for teletype machines, perforated tapes for monotype machines and cal ­ culating machines, filter papers and filter boards (including those for cigarette filter tips) and gummed strip Boxes, bags and other packing containers, of paper or paperboard ; box files, letter trays, storage boxes and similar articles, of paper or paperboard, of a kind commonly used in offices , shops and the like Registers , exercise books, note books, memorandum blocks, order books, receipt books, diaries, blotting pads, binders (loose-leaf or other), file covers and other stationery of paper or paperboard ; sample and other albums and book covers, of paper or paperboard Paper or paperboard labels , whether or not printed or gummed Lamp shades ; tablecloths and serviettes, handkerchiefs and towels ; dishes, plates, cups, table-mats , bottle-mats, glass-mats Chapter 49 ex 49.01 Printed books, booklets , brochures and leaflets in the Greek language Children 's picture books and painting books, printed wholly or partly in the Greek language ex 49.03 6 . 2 . 82 Official Journal of the European Communities No L 30/21 Brussels Nomenclature heading No (CCCN) Description Stamps not intended for public serviceex 49.07 49.09 ex 49.10 ex 49.1 1 Picture postcards , Christmas and other picture greeting cards, printed by any process, with or without trimmings Calendars of any kind, of paper or paperboard, including calendar blocks, but excluding calendars intended for publicity purposes, in other languages than Greek Other printed matter, including printed pictures and photographs, but exclud ­ ing the following articles :  Theatrical and photographic studio scenery  Printed matter for publicity purposes (including travel publicity), printed in other languages than Greek Silk and waste silk Man-made fibres (continuous) Metallized textiles Wool and other animal hair, excluding raw, bleached and undyed products of heading Nos 53.01 , 53.02 , 53.03 and 53.04 Chapter 50 Chapter 5 1 Chapter 52 Chapter 53 Chapter 54 Chapter 55 Chapter 56 Chapter 57 Flax and ramie, excluding heading No 54.01 Cotton Man-made fibres (discontinuous) Other vegetable textile materials, excluding heading No 57.01 ; paper yarn and woven fabrics of paper yarn Carpets, mats, matting and tapestries ; pile and chenille fabrics ; narrow fabrics ; trimmings ; tulle and other net fabrics ; lace ; embroidery Chapter 58 Chapter 59 Chapter 60 Wadding and felt ; twine, cordage, ropes and cables ; special fabrics ; impreg ­ nated and coated fabrics ; textile articles of a kind suitable for industrial use Knitted and crocheted goods No L 30/22 Official Journal of the European Communities 6 . 2 . 82 Brussels Nomenclature heading No (CCCN) Description Articles of apparel and clothing accessories of textile fabric, other than knitted or crocheted goods Other made up textile articles, excluding fans and hand screens (ex 62.05) Old clothing and other textile articles ; rags Chapter 61 Chapter 62 Chapter 63 Chapter 64 Chapter 65 Chapter 66 66.01 Footwear, gaiters and the like, parts of such articles Headgear and parts thereof Umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar umbrellas) Chapter 67 ex 67.01 Feather dusters Artificial flowers , foliage or fruit and parts thereof; articles made of artificial flowers, foliage or fruit 67.02 Chapter 68 68.04 Hand polishing stones, whetstones, oilstones, bones and the like, and mill ­ stones, grindstones, grinding wheels and the like (including grinding, sharpen ­ ing, polishing, trueing and cutting wheels, heads, discs and points), of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives, or of pottery, with or without cores, shanks, sockets, axles and the like of other materials , but without frameworks ; segments and other finished parts of such stones and wheels, of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives, or of pottery Natural or artificial abrasive powder or grain, on a base of woven fabric, of paper, or paperboard or of other materials , whether or not cut to shape or sewn or otherwise made up Panels, boards, tiles, blocks and similar articles of vegetable fibre, of wood fibre, of straw, of wood shavings or of wood waste (including sawdust), agglomerated with cement, plaster or with other mineral binding substances 68.06 68.09 68.10 68.11 68.12 68.14 Articles of plastering material Articles of cement (including slag cement), of concrete or of artificial stone (including granulated marble agglomerated with cement), reinforced or not Articles of asbestos-cement, of cellulose fibre-cement or the like Friction material (segments, discs , washers, strips, sheets, plates, rolls and the like) of a kind suitable for brakes , for clutches or the like, with a basis of asbes ­ tos, other mineral substances or of cellulose, whether or not combined with tex ­ tile or other materials 6. 2 . 82 Official Journal of the European Communities No L 30/23 Description Brussels Nomenclature heading No (CCCN) Chapter 69 Chapter 70 Ceramic products , excluding heading Nos 69.01 , 69.02 , other than bricks with a basis of magnesite and of magnesito-chromite, heading Nos 69.03 , 69.04 and 69.05 , utensils and apparatus for laboratory and industrial use, containers for the transport of acids and other chemical products and articles of a kind used in agriculture, of heading No 69.09, and porcelain articles of heading Nos 69.10, 69. 13 and 69.14 70.04 70.05 ex 70.06 ex 70.07 70.08 70.09 70.10 ex 70.13 70.14 ex 70.15 ex 70.16 ex 70.17 ex 70.21 Unworked cast or rolled glass (including flashed or wired glass) whether figured or not, in rectangles Unworked drawn or blown glass ( including flashed glass) in rectangles Cast , rolled, drawn or blown glass ( including flashed or wired glass) in rectan ­ gles , surface ground or polished, but not further worked, excluding non-wired glass for mirrors Cast, rolled, drawn or blown glass ( including flashed or wired glass) cut to shape other than rectangular shape, or bent or otherwise worked (for example, edge worked or engraved), whether or not surface ground or polished ; leaded lights and the like Safety glass consisting of toughened or laminated glass, shaped or not Glass mirrors (including rear-view mirrors), unframed, framed or backed Carboys, bottles, jars, pots, tubular containers and similar containers, of glass , of a kind commonly used for the conveyance or packing of goods ; stoppers and other closures, of glass Glassware (other than articles falling within heading No 70.19) of a kind com ­ monly used for table, kitchen , toilet or office purposes, for indoor decoration , or for similar uses, excluding fire-resisting glassware of a kind commonly used for table or kitchen purposes, with a low coefficient of expansion , similar to Pyrex or Durex Illuminating glassware, signalling glassware and optical elements of glass, not optically worked nor of optical glass Glass of a kind used for sun glasses (but excluding glass suitable for corrective lenses), curved, bent, hollowed and the like Multi-cellular glass in blocks, slabs , plates, panels and similar forms Laboratory, hygienic and pharmaceutical glassware, whether or not graduated or calibrated, excluding glassware for chemical laboratories ; glass ampoules Other articles of glass, excluding articles for industry Chapter 7 1 ex 71.12 Articles of jewellery, of silver (including silvergilt or platinum-plated silver), or rolled precious metal on base metal No L 30/24 Official Journal of the European Communities 6. 2 . 82 Brussels Nomenclature heading No (CCCN) Description Articles of goldsmiths ' or silversmiths ' wares and parts thereof, of precious metal or rolled precious metal , other than goods falling within heading No 71.12 Other articles of precious metal or rolled precious metal , excluding articles and utensils for workshops and laboratories 71.13 ex 71.14 71.16 Imitation jewellery Chapter 73 Iron and steel and articles thereof, excluding : (a) Products within the jurisdiction of the European Coal and Steel Com ­ munity, falling within heading Nos 73.01 , 73.02, 73.03 , 73.05 , 73.06, 73.07, 73.08, 73.09, 73.10, 73.1 1 , 73.12 , 73.13 , 73.15 and 73.16 (b) Products falling within heading Nos 73.02, 73.05 , 73.07 and 73.16 which are not within the jurisdiction of the European Coal and Steel Community (c) Heading Nos 73.04, 73.17 , 73.19, 73.30, 73.33 and 73.34 and springs and leaves for springs, of iron or steel ; for railway coaches , of heading No 73.35 Copper and articles thereof, excluding copper alloys containing more than 10 % by weight of nickel and articles falling within heading Nos 74.01 , 74.02, 74.06 and 74.11 Aluminium and articles thereof, excluding heading Nos 76.01 and 76.05 and spools, reels and similar supports for photographic and cinematographic film on for tapes , films and the like falling within heading No 92.12 (ex 76.16) Chapter 74 Chapter 76 Chapter 78 Chapter 79 Chapter 82 ex 82.01 Lead and articles thereof Zinc and articles thereof, excluding heading Nos 79.01 , 79.02 and 79.03 Hand tools, the following : spades , shovels, picks, hoes, forks and rakes ; axes, bill hooks and similar hewing tools ; hay knives, grass shears, timber wedges and other tools of a kind used in agriculture, horticulture or forestry Saws (non-mechanical) and blades for hand or machine saws (including tooth ­ less saw blades) Portable forges ; grinding wheels with frameworks (hand or pedal operated); articles for domestic use Knives with cutting blades, serrated ot not (including pruning knives), other than knives falling within heading No 82.06, and blades therefor 82.02 ex 82.04 82.09 ex 82.11 ex 82.13 82.14 Safety razor blades and blanks thereof Other articles of cutlery (for example secateurs, hair clippers, butchers' cleavers, paper knives), excluding hand-operated clippers and parts thereof Spoons, forks , fish-eaters, butter-knives, ladles, and similar kitchen or table ­ ware 6. 2 . 82 Official Journal of the European Communities No L 30/25 Description Handles of base metal for articles falling within heading Nos 82.09, 82.13 and 82.14 Brussels Nomenclature heading No (CCCN) 82.15 Chapter 83 Chapter 84 ex 84.06 Miscellaneous articles of base metal , excluding heading No 83.08 , statuettes and other ornaments of a kind used indoors (ex 83.06) and beads and spangles (ex 83.09) Spark ignition engines, petrol driven of a cylinder capacity of 220 cc or more ; internal combustion engines , semi diesel type ; internal combustion engines, diesel type , of 37 kW or less ; engines for motor-cycles and auto-cycles Pumps (including motor pumps and turbo pumps) for liquids, whether or not fitted with measuring devices Air pumps and vacuum pumps (including motor and turbo-pumps); fans, blow ­ ers and the like , with integral motors , weighing less than 150 kg and fans or blowers without motor, weighing 100 kg or less Air-conditioning machines , self-contained, comprising a motor-driven fan and elements for changing the temperature and humidity of air, for domestic use Bakery ovens and parts thereof ex 84.10 ex 84.11 ex 84.12 ex 84.14 ex 84.15 ex 84.17 84.20 ex 84.21 ex 84.24 ex 84.25 84.27 ex 84.28 84.29 ex 84.34 ex 84.38 ex 84.40 Refrigerating cabinets and other refrigerating plant, equipped with a refrigerat ­ ing unit Instantaneous or storage water heaters , non-electrical Weighing machinery (excluding balances of a sensitivity of 5 eg or better), including weight-operated counting and checking machines ; weighing machine weights of all kinds Mechanical appliances (whether or not hand operated) for projecting, dispers ­ ing or spraying liquids or powders, for domestic use ; similar hand operated appliances for agricultural use ; similar appliances for agricultural use, truck mounted, weighing 60 kg or less Ploughs designed for tractor or animal draught, weighing 700 kg or less ; ploughs designed for mounting on tractors , with two or three shares or discs ; harrows designed for tractor or animal draught, with fixed framework and fixed teeth ; disc harrows , weighing 700 kg or less . Threshers, maize huskers and maize threshers, harvesting machinery, animal drawn ; straw or fodder presses ; fanning mills and similar machines for screen ­ ing seeds and cereal graders Presses, crushers and other machinery, of a kind used in wine making, cider making, fruit juice preparation or the like Seed crushing machines ; farm-type milling machines Machinery of a kind used in the bread grain milling industry, and other machinery (other than farm type machinery) for the working of cereals or dried leguminous vegetables Printing type Shuttles ; reeds for looms Washing machines, whether or not electric, for domestic use No L 30/26 Official Journal of the European Communities 6 . 2 . 82 Brussels Nomenclature heading No (CCCN) Description Machine tools for sawing and planing wood, cork, bone, ebonite (vulcanite), hard artificial plastic materials or other hard carving materials, other than machines falling within heading No 84.49 Machinery for agglomerating, moulding or shaping ceramic paste, unhardened cements, plastering materials or other mineral products Oil presses and mills ; machines for stearin soap manufacture Taps, cocks, valves and similar appliances, for pipes, boiler shells , tanks, vats and the like, including pressure reducing valves and thermostatically-controlled valves ex 84.47 ex 84.56 ex 84.59 84.61 ex 84.63 Speed reducers Chapter 85 ex 85.01 Generators of 20 kVA output or less ; motors of 74 kW or less ; rotary converters of 37 kW or less ; transformers and static converters other than for radio ­ broadcasting, radiotelephonic, radiotelegraphic and television receivers Primary cells and primary battenes Electric accumulators Room fans 85.03 85.04 ex 85.06 85.10 85.12 Portable electric battery and magneto lamps, other than lamps falling within heading No 85.09 Electric instantaneous or storage water heaters and immersion heaters ; electric soil heating apparatus and electric space heating apparatus ; electric hair dress ­ ing appliances (for example, hair dryers , hair curlers , curling tong heaters) and electric smoothing irons ; electro-thermic domestic appliances ; electric heating resistors, other than those of carbon Electric sound signalling apparatus Electrical apparatus for making and breaking electrical circuits , for the protec ­ tion of electrical circuits , or for making connections to or in electrical circuits (for example, switches, relays, fuses, lightning arresters , surge suppressors, plugs, lamp holders and junction boxes) Electric filament lamps and electric discharge lamps , excluding infra-red and ultra-violet lamps Cathode-ray tubes for television sets ex 85.17 ex 85.19 ex 85.20 ex 85.21 85.23 85.25 85.26 85.27 Insulated (including enamelled or anodized) electric wire, cable, bars, strip and the like (including co-axial cable), whether or not fitted with connectors Insulators of any material Insulating fittings for electrical machines, appliances or equipment, being fit ­ tings wholly of insulating material apart from any minor components of metal incorporated during moulding solely for purposes of assembly, but not includ ­ ing insulators falling within heading No 85.25 Electrical conduit tubing and joints therefor, of base metal lined with insulating material 6 . 2 . 82 Official Journal of the European Communities No L 30/27 Brussels Nomenclature heading No (CCCN) Description Chapter 87 ex 87.02 Motor vehicles for the public transport of persons and motor vehicles for the transport of goods or materials (excluding chassis mentioned in Note 2 to Chapter 87) Bodies (including cabs), for the motor vehicles falling within heading Nos 87.01,87.02 or 87.03 Chassis without engines, and parts thereof Invalid carriages (other than motorized or otherwise mechanically propelled) Parts and accessories of invalid carriages (other than motorized or otherwise mechanically propelled) 87.05 ex 87.06 ex 87.11 ex 87.12 87.13 Baby carriages and parts thereof Chapter 89 ex 89.01 Lighters and barges ; tankers designed to be towed ; sailing vessels, inflatable boats of artificial plastic materials Chapter 90 ex 90.01 90.03 90.04 ex 90.26 Ophthalmic lenses Frames and mountings, and parts thereof, for spectacles, pince-nez, lorgnettes, goggles and the like Spectacles, pince-nez, lorgnettes, goggles and the like, corrective, protective or other Meters for hand-operated petrol pumps and water meters (volumetric and tachometric) Chapter 92 92.12 Gramophone records and other sound or similar recordings ; matrices for the production of records, prepared record blanks, film for mechanical sound recording, prepared tapes, wires, strips and like articles of a kind commonly used for sound or similar recording Chapter 93 ex 93.04 ex 93.07 Sporting guns and rifles Wads for shotguns ; sporting cartridges, cartridges for revolvers, pistols and walking stick guns, ball or shot cartridges for target shooting guns of calibres up to 9 mm ; cartridge cases for sporting guns and sporting rifles, of metal and paperboard ; bullets, shot and buckshot for sporting guns and sporting rifles Chapter 94 Furniture and parts thereof; bedding, mattresses, mattress supports, cushions and similar stuffed furnishings, excluding heading No 94.02 No L 30/28 Official Journal of the European Communities 6. 2 . 82 Brussels Nomenclature heading No (CCCN) Description Chapter 96 Brooms, brushes, powder puffs and sieves, excluding prepared knots and tufts for broom or brush making of heading No 96.01 and articles falling within heading Nos 96.05 and 96.06 Chapter 97 97.01 Wheeled toys designed to be ridden by children (for example, toy bicycles and tricycles, and pedal motor cars); dolls ' prams and dolls ' push chairs 97.02 Dolls 97.03 Other toys ; working models of a kind used for recreational purposes ex 97.05 Streamers and confetti Chapter 98 Miscellaneous manufactured articles, excluding stylograph pens falling within heading No 98.03 and excluding heading Nos 98.04, 98.10, 98.11 , 98.14 and 98.15 6 . 2 . 82 Official Journal of the European Communities No L 30/29 ANNEX 3 LIST REFERRED TO IN ARTICLE 9 OF THE ANNEX CCT heading No Description Quotas for the period 1 January to 31 December 1982 31.02 Mineral or chemical fertilizers , nitrogenous 31.03 Mineral or chemical fertilizers , phosphatic 31.05 1 000 tonnes Other fertilizers ; goods of the present Chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg : A. Other fertilizers : I. Containing the three fertilizing substances : nitrogen , phosphorus and potassium II . Containing the two fertilizing substances : nitrogen and phosphorus IV. Other 73.18 Tubes, pipes and blanks therefor, of iron (other than of cast iron) or steel , excluding high-pressure hydro ­ electric conduits : ex C. Other : Of circular section , not threaded, fitted at both ends with rapid assembly devices, intended for use in irrigating fields (after connection with sprinkling appliances) 20 000 ECU ex 73.37 Boilers (excluding boilers of heading No 84.01 ) and radiators , for central heating, not electrically heated, and parts thereof, of iron or steel ; air heaters and hot air distributors ( including those which can also distri ­ bute cool or conditioned air), not electrically heated, incorporating a motor-driven fan or blower, and parts thereof, of iron or steel : Boilers for central heating Radiators for central heating 5 000 ECU 15 000 ECU ex 84.01 Steam and other vapour generating boilers (excluding central heating hot water boilers capable also of producing low pressure steam); super-heated water boilers : Of a power of 32 MW or less 10 000 ECU 84.06 Internal combustion piston engines : C. Other engines : ex II . Compression ignition engines :  Of a power of less than 37 kW 15 000 ECU No L 30/30 Official Journal of the European Communities 6 . 2 . 82 CCT heading No Description Quotas for the period 1 January to 3 ! December 1982 84.10 Pumps (including motor pumps and turbo pumps) for liquids, whether or not fitted with measuring devices ; liquid elevators of bucket, chain, screw, band and similar kinds : ex A. Delivery pumps fitted, or designed to be fitted, with a measuring device, other than pumps for dispensing fuel 40 000 ECU B. Other pumps C. Liquid elevators of bucket, chain, screw, band and similar kinds 84.14 Industrial and laboratory furnaces and ovens , non ­ electric : ex B. Other :  Parts of steel , for cement ovens 1 500 ECU 84.15 Refrigerators and refrigerating equipment (electrical and other): C. Other : ex II . Other :  Cabin6ts not equipped with cooling apparatus 15 000 ECU ex 84.20 Weighing machinery (excluding balances of a sensi ­ tivity of 5 eg or better) including weight-operated counting and checking machines ; weighing machine weights of all kinds, other than :  Baby scales 15 000 ECU  Precision scales graduated in grams for domestic use  Weighing machine weights of all kinds 85.01 Electrical goods of the following descriptions : genera ­ tors , motors, converters (rotary or static), transformers, rectifiers and rectifying apparatus, inductors : A. Generators, motors (whether or not equipped with speed reducing, changing or step-up gear) and rotary converters : ex II . Other : 50 000 ECU Motors of an output of not less than 370 W and not more than 15 000 W ex C. Parts :  For motors of an output of not less than 370 W and not more than 15 000 W 6 . 2 . 82 Official Journal of the European Communities No L 30/31 CCT heading No Description Quotas for the period 1 January to 31 December 1982 85.01 Electrical goods of the following descriptions : genera ­ tors , motors , converters (rotary or static), transformers, rectifiers and rectifying apparatus, inductors : B. Other : I. Generators, motors (whether or not equipped with speed reducing, changing or step-up gear) and rotary converters : ex b) Other : 40 000 ECU  Motors of an output of not less than 370 W and not more than 370 000 W II . Transformers, static converters, rectifiers and rectifying apparatus ; inductors : ex C. Parts : Of motors of an output of not less than 370 W and not more than 370 000 W Of transformers and static converters (rec ­ tifiers , etc.); inductors 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and tele ­ vision transmission and reception apparatus ( includ ­ ing receivers incorporating sound recorders or reprod ­ ucers) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic transmis ­ sion and reception apparatus ; radio-broadcasting and television transmission and reception appara ­ tus (including receivers incorporating sound recorders or reproducers) and television cameras : ex III . Receivers, whether or not incorporating sound recorders or reproducers : 40 000 ECU  Television C. Parts : I. Cabinets and cases : ex a) Of wood :  For television receivers ex b) Of other materials :  For television receivers 25 000 ECU ex III . Other : Chassis for television receivers and their parts, assembled or mounted Printed circuit boards for television receivers No L 30/32 Official Journal of the European Communities 6 . 2 . 82 CCT heading No Description Quotas for the period 1 January to 3 1 December 1982 ex 85.23 5 300 ECU 87.02 Insulated (including enamelled or anodized) electric wire, cable, bars, strip and the like (including co-axial cable), whether or not fitted with connectors :  Cables for television aerials Motor vehicles for the transport of persons, goods or materials (including sports motor vehicles, other than those of heading No 87.09): A. For the transport of persons, including vehicles designed for the transport of both passengers and goods : I. With either a spark ignition or a compression ignition engine : ex a) Motor vehicles and buses with either a spark ignition engine of a cylinder ¢ capacity of 2 800 cc or more or a com ­ pression ignition engine of a cylinder capacity of 2 500 cc or more : 160 000 ECU buses and  Complete coaches motor ex b) Other : 87.05  Complete, with a seating capacity of more than six Bodies (including cabs), for the motor vehicles falling within heading No 87.01 , 87.02 or 87.03 : ' ex A. Bodies and cabs of metal for the industrial assembly of :  Agricultural walking tractors falling within subheading 87.01 A,  Motor vehicles for the transport of persons , including vehicles designed for the trans ­ port of both passengers and goods, with a seating capacity of more than six and less than 15 ,  Motor vehicles for the transport of goods or materials , with either a spark ignition engine of a cylinder capacity of less than 2 800 cc or a compression ignition engine of a cylinder capacity of less than 2 500 cc,  Special purpose motor lorries and vans of heading No 87.03 (a) 1 500 ECU ex B. Other :  Bodies and cabs of metal , other than for motor vehicles for the transport of persons, with a seating capacity of six or less (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 6 . 2 . 82 Official Journal of the European Communities No L 30/33 ANNEX 4 LIST REFERRED TO IN ARTICLE 11 OF THE ANNEX CGT heading No Description Ceiling1982 ex 38.19 Refractory cements, mortars and similar compositions 602 tonnes 44.05 Wood, sawn lengthwise, sliced or peeled, but not further pre ­ pared, of a thickness exceeding 5 mm : ex C. Other, excluding walnut, boxwood, mahogany, rosewood, citronwood, palm and the like or sweet-smelling woods 8 000 m3 48.01 Paper and paperboard (including cellulose wadding), in rolls or sheets : ex F. Other :  Cellulose wadding  Webs of cellulose fibres (soft tissues)  Sulphite wrapping and packaging paper  Semi-chemical fluting paper  Strawpaper  Wrapping and packaging paper and paperboard made from waste-paper  Paper and paperboard consisting of two or more lay ­ ers of different composition (duplex, triplex, multi ­ plex, etc.)  Other paperboard, excluding strawboard and presspan 1 000 tonnes ( ! ) ex 48.04 Composite paper or paperboard (made by sticking flat layers together with an adhesive), not surface-coated or impregnated , whether or not internally reinforced, in rolls or sheets  Composite paper and paperboard, of Bristol and similar types 40 tonnes 48.05 Paper and paperboard, corrugated (with or without flat surface sheets), creped, crinkled, embossed or perforated, in rolls or sheets : ex B. Other :  Creped household and toilet paper 40 tonnes 56.01 Man-made fibres (discontinuous), not carded, combed or other ­ wise prepared for spinning : ex A. Synthetic textile fibres :  Weighing 0 ¢ 33 g/m or more 70 tonnes O However, for each group of products preceded by a dash, the imports may not exceed 20 % of the ceiling. No L 30/34 Official Journal of the European Communities 6 . 2 . 82 CCT heading No Description Ceiling1982 69.02 Refractory bricks, blocks, tiles and similar refractory construc ­ tion goods 900 tonnes ex 85.03 Primary cells and primary batteries :  Primary cells and primary batteries of a volume of 300 cm3 or less 10 tonnes 97.03 Other toys ; working models of a kind used for recreational purposes 3 tonnes